Title: From George Washington to Brigadier General William Woodford, 21 February 1778
From: Washington, George
To: Woodford, William



Dear Sir,
Head Quarters [Valley Forge] 21st feby 1778.

It gives me pain that a Dispute of so delicate a nature as that which makes the subject of your favor of the 19th inst. should be left undetermined and continue the source of uneasinesses in Officers who deserve well of their Country—This matter will not as you seem to apprehend be returned for the consideration of Congress, they have already refered it to their Committee in this Camp, the members of which judging themselves incompetent to the decision of it have as you know desired A State of the case to be laid before a Board of Genl Officers whose Sentence is to be final—As there would be but few members to compose a Board at the present moment, I thought it would be more

satisfactory to all parties that this business should be postponed to some ⟨future da⟩y when the presence of a greater number of Officers will afford an opportunity of obtaining their Sense more generally upon the subject—and this is the only reason why it was not entered upon immediately.
You are already possessed of my Sentiments Sir with respect to your retiring from the Service—it would give me concern that you should quit the Army at any time, but more particularly on the eve of a Campaign the events of which are likely to be critical and perhaps decisive—if notwithstanding all the arguments which I have repeatedly used to dissuade you from returng your Commiss⟨ion⟩ to Congress, you are inflexibly determined on the measure I can only say that it will occasion great Regret in Dear Sir Your.
P:S: If you are desirous of having the board of Genl Officers assembled at this time, I have no objection as I only delayed it on the consideration above menti⟨oned.⟩
